DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

In claims 1, 8 and 15, the claims were intentionally replacing the claim term “simultaneous” with “concurrent”. The specification has never used the term “concurrent”. Such a change leads the claim construction without supporting intrinsic evidence for realizing claim scope. 
Potentially, the two claim terms may present different meanings. For example, a court agreed concurrent execution could mean a processor rapidly switching back and forth among multiple threads for illusion of simultaneous processing (Apple v Samsung, 2013). 
In another example, the “simultaneous” and “concurrently” were proposed with different constructions (Luminati Network v. UAB Tesonet, 2019). Therefore, the changing of claim term from “simultaneously” to “concurrent” in present case would make metes and bounds of the claims unclear.
Examiner suggests applicant to use the same term that is consistent with and supported by original specification.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luick (US 8,095,779).

Referring to claims 1-2, 6, 8-9, 13, 15-16 and 20, Luick discloses a processor (fig. 1, processor 41) comprising:
	a grouping eligibility checker (fig. 5A, evaluate instructions in the group 203) to evaluate a plurality of store instructions (fig. 5B, store instructions 225) based on a set of grouping rules (fig. 5B, selected store instructions in group? 223) to determine whether two of the plurality of store instructions are eligible for grouping (fig. 5B, prioritize and schedule selected store instructions 227), wherein, in accordance with the set of grouping rules, the grouping eligibility checker is to group two store instructions when the two store instructions are directed to a same cache line (fig. 5C, issue the scheduled instruction group to I-Queue 245); and
	a dispatcher (fig. 3, dispatch circuit 84) to dispatch/execute a first group of store instructions (fig. 2, grouped instructions from dispatch circuit 84 to execution units 94 of core 81) of the plurality of store instructions determined to be eligible for grouping by the grouping eligibility checker,
wherein the grouping eligibility checker is to identify pairs of store instructions in the plurality of store instructions which are eligible for concurrent dispatch by the dispatcher (8:46-47, issue group dispatched in parallel to processor core 81).


Allowable Subject Matter
Claims 5, 7, 12, 14, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The type of store instructions grouping policy as recited in the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2017/0,139,706 discloses grouping threads for concurrent executions.
US 9.471,321 discloses dispatching VLES as a group of instructions for execution.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182